CIRILLO, President Judge Emeritus,
dissenting opinion:
While I share my colleagues’ concern that a heightened status bestowed upon a constable could potentially establish an imprudent precedent, I cannot so easily dismiss the powers possessed by constables at common law and the pertinent Pennsylvania appellate opinions distinguished by the majority, namely, Commonwealth v. Leet, 537 Pa. 89, 641 A2d 299 (1994) and Commonwealth v. Taylor, 450 Pa.Super. 583, 677 A2d 846 (1996). Accordingly, I respectfully dissent.
While there exists no authority specifically governing a constable’s arrest power pursuant to the Motor Vehicle Code, it is beyond cavil that, historically, constables have been entrusted with a general power to arrest, with or without a warrant.
The office of constable is ancient, his duties important and powers large. His general duty is to keep the peace; and for this purpose he may arrest, imprison, break open doors, and the like.... He may arrest for a breach of the peace in his presence, and deposit the prisoner in jail, and the jailer is bound to receive him.... Those are all common-law powers[.]
McCullough v. The Commonwealth, 67 Pa. 30, 32 (1870) (citations omitted).1
*272Recently, in an issue of first impression, this court was asked to decide whether constables are lawfully empowered to make war-rantless arrests for a violation of the drug laws. See Commonwealth v. Taylor, 450 Pa.Super. 583, 677 A.2d 846 (1996). In Taylor, Constable Daniel M. Certo went to Taylor’s apartment in order to evict him. While Taylor was packing his belongings, the constable noticed Taylor place a plastic bag containing smaller bags of a white substance in his pocket. The substance was later identified as crack cocaine. Additionally, the constable observed Taylor remove a large sum of prepackaged money from beneath his bed. Constable Certo arrested Taylor and conducted a search of his person. Taylor was charged with possession of a controlled substance and possession with intent to deliver; his subsequent motion to suppress was granted, and the Commonwealth appealed.
In determining whether the constable possessed the power to make a warrantless drug search, the Taylor court first examined two Pennsylvania Supreme Court cases which, while not on point, provided guidance on the subject. In In re Act 117 of 1990, 528 Pa. 460, 598 A.2d 985 (1991), the court was asked to rule upon the constitutionality and validity of Act 147, which provided for the supervision, training, and certification of constables engaged in judicial duties. The court concluded that since constables could not be brought under the umbrella of the judicial system, the Act was unconstitutional and invalid. While the holding of In re Act 117 did not deal specifically with the constables’ arrest powers, it provided a telling description of a constable’s functions. In particular, the court expressly recognized that “a constable is a peace officer.”2 Id. at 470, 598 A.2d at 990. The court further stated:
A constable is a known officer charged with conservation of the peace, and whose business it is to arrest those who have violated it. Commonwealth v. Deacon, 8 Serg. & R. 47, 49 (1822). By statute in Pennsylvania, a constable may also serve process in some instances. See generally, 13 P.S. §§ 41-46.... As a peace officer, and as a process server, a constable belongs analytically to the executive branch of government, even though his job is obviously related to the courts. It is the constable’s job to enforce the law and carry it out, just as the same is the job of district attorneys, sheriffs, and the police generally-
In re Act 147, 528 Pa. at 470, 598 A.2d at 990 (emphasis added).
In Commonwealth v. Leet, 537 Pa. 89, 641 A.2d 299 (1994), the issue, nearly identical to the one at hand, was whether a deputy sheriff was authorized in Pennsylvania to make a warrantless arrest for motor vehicle violations committed in his presence. Defendant Leet had passed a line of traffic stopped in a no-passing zone. Sheriff Gibbons directed Leet to pull off the road, approached the car, and noticed an open beer can on the front seat. When Gibbons asked Leet for his vehicle papers, he discovered that Leet had no *273driver’s license and, upon further investigation, discovered that Leet’s license had been suspended. Officer Donald Webber subsequently arrived and issued citations for Leet’s summary traffic offenses.3 The court expressly held that the common law powers of the sheriff “include the power to enforce the [M]otor [V]ehicle [C]ode, and that such powers have not been abrogated by statute or otherwise.” Id. at 93, 641 A.2d at 301. The court made its determination after an exhaustive review of the powers possessed by sheriffs at common law. Following this review the court stated:
Unless the sheriffs common law power to make warrantless arrests for breaches of the peace committed in his presence has been abrogated, it is clear that a sheriff (and his deputies) may make arrests for motor vehicle violations which amount to breaches of the peace committed in their presence.... It is evident, moreover, that the power to arrest subsumes the power to stop, detain, and investigate a motorist who breaches the peace while operating a motor vehicle in the presence of the sheriff.
In short, it is not necessary to find a [MJotor [V]ehicle [C]ode provision granting to sheriffs the power to enforce the code— sheriffs have had the power and duty to enforce the laws since before the Magna Carta; rather, it would be necessary to find an unequivocal provision in the code abrogating the sheriffs power in order to conclude that the sheriff may not enforce the code.
Id. at 96, 641 A.2d at 303 (footnote omitted). As enunciated in Taylor, “Leet stands for the proposition that in determining the authority of peace officers we must consider not only statutory powers but also any common law powers which preexisted and exceed those statutory powers.” Taylor, 450 Pa.Super. at 589, 677 A.2d at 849.
Following its discussion of In Re Act 117 and Leet, this court embarked upon a historical analysis of the power of the constable.4 The court’s extensive review of authority supported the proposition that constables “possessed the power at common law to make warrantless arrests for felonies and breaches of the peace.” Taylor, 450 Pa.Super. at 593-94, 677 A.2d at 851.5 In reaching this conclusion, we acknowledged the general rule that:
A peace officer may, without a warrant, arrest for a felony or for a misdemeanor committed in his presence although the right to arrest for a misdemeanor, unless conferred by statute, is restricted to misdemeanors amounting to a breach of the peace.
Id. (quoting Commonwealth v. Pincavitch, 206 Pa.Super. 539, 544, 214 A.2d 280, 282 (1965) (citation omitted)). The Taylor court specifically condensed its holding as follows:
In summary, we hold that constables possess the common law powers to conduct warrantless arrests for felonies and breaches of the peace. Since those powers have not been abrogated by our statutory law, they are retained by the constables of this Commonwealth. Leet, supra. Thus, constables currently possess the power to make warrantless arrests for felony violations of the drug laws.
Taylor, 450 Pa.Super. at 596, 677 A.2d at 852 (emphasis added).
*274In the instant ease, Roose confines his first issue to whether the deputy constable lacked authority to arrest him for violations of the Motor Vehicle Code.6 To summarize the important existing law on this subject, Taylor expressly provides that a constable possesses the power to make warrantless arrests for felonies or breaches of the peace. See 13 P.S. § 45. The Supreme Court in Leet clearly implied that violations of the Motor Vehicle Code are breaches of the peace. As stated previously, Leet ruled that “it is clear that a sheriff (and his deputies) may make arrests for motor vehicle violations which amount to breaches of the peace committed in their presence.”7 Leet, 537 Pa. at 96, 641 A.2d at 303. It appears, then, under current ease law, that a constable may arrest for breaches of the peace, Taylor, supra, which include motor vehicle violations. Leet, supra.
Based upon my interpretation of the prevailing precedent, I am obliged to follow such precepts; I, therefore, must disagree with the majority’s conclusion that constables do not possess the authority to make arrests for Motor Vehicle Code violations.8

. The duties of a constable have also been statutorily recognized:
The policemen and constables of the several boroughs of this [C]ommonwealth, in addition *272to the powers already conferred upon them, shall and may, without warrant and upon view, arrest and commit for hearing any and all persons guilty of a breach of the peace, vagrancy, riotous or disorderly conduct or drunkenness, or may be engaged in the commission of any unlawful act tending to imperil the personal security or endanger the property of the citizens, or violating any ordinances of said borough, for the violation of which a fine or penalty is imposed.
13 P.S. § 45 (Act of June 4, 1987, P.L. 121, § 1).


. A peace officer is defined as:
Any person who by virtue of his office or public employment is vested by law with a duty to maintain public order or to make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses, or any person on active State duty pursuant to section 311 of the act of May 27, 1949 (P.L.1903, No. 596), known as "The Military Code of 1949.” The term "peace officer” shall also include any member of any park police department of any county of the third class.
18 Pa.C.S.A. § 501 (footnote omitted).
In a footnote to the statement that a constable is a peace officer, the In Re Act 147 court expressly noted: “The constable is a police officer.” In Re Act 147 528 Pa. at 471 n. 3, 598 A.2d at 990 n. 3. The Taylor court rejected the claim that this statement recognized that constables possess the same authorities and duties as police officers. Rather, "when read in the context in which it was uttered, the court's statement indicates that the powers of constables and police officers are coextensive in matters relating to ‘conservation of the peace.' ” Taylor, 450 Pa.Super. at 587 n.6, 677 A.2d at 848 n.6.


. Leet was charged with the additional offenses of unlawful possession of a controlled substance and possession with intent to deliver a controlled substance after Sheriff Gibbons discovered drugs in his car.


. The Taylor court initially noted that a constable “is not of the same grade and dignity as that attributed to the common law sheriff’’ and, further, that the "constable's powers are less and his jurisdiction smaller than those of a sheriff.” Taylor, 450 Pa.Super. at 590-91, 677 A.2d at 850. The fact that Taylor recognized that constables were less powerful than sheriffs did not, however, end the Taylor court’s analysis.


.In support of its decision, the Taylor court explored authorities such as: Blackstone, Commentaries on the Laws of England (Callaghan & Co., 1899), Joan R. Kent The English Village Constable, 1580-1642 (Oxford 1986), and contemporary treatises.


. While it was not specified which offenses precipitated the arrest, an examination of the preliminary hearing record reflects that, on cross-examination, Constable Schweinberg testified that he told Roose “he was under arrest for driving without a driver's license, no insurance card, no owner's card, and reckless driving.... And I told him that he may be — it's possible that he could be facing charges of DUI.”


. The offenses in Leet included driving with a suspended license, 75 Pa.C.S. § 1501; driving with an open can of beer, 75 Pa.C.S. § 3715; and passing in a no passing zone, 75 Pa.C.S. § 3307. Implicit in Leet’s ruling is that the foregoing offenses constitute breaches of the peace.


. Despite the holdings in Leet and Taylor, both cases were remanded for a determination of whether the sheriff/constable was adequately trained for addressing the violations at issue. The Leet Court stated:
Policemen, to whom the legislature has given primary responsibility for enforcement of the motor vehicle code, are required by statute to undergo formal training prior to enforcing the law. We deem this requirement to apply equally to’ sheriffs who enforce motor vehicle laws. Thus a sheriff or deputy sheriff would be required to complete the same type of training that is required of police officers throughout the Commonwealth. Leet, 537 Pa. at 97, 641 A.2d at 303 (footnotes omitted). Constable Shweinberg, the only arresting constable in the present case, testified that he received approximately 88 hours of training in constables' duties, including law enforcement, at the Community College of Allegheny County (CCAC) and other locations. His training included criminal law, weapons training, and defense tactics. The guidance given by Leet with regard to required training is not specific. In discussing the training requirements, Leet, in a footnote, makes reference to the Municipal Police Jurisdiction Act, 42 Pa.C.S. § 8951 et seq., and the Municipal Police Officers' Education and Training Act, 53 P.S. § 741. Section 8954 of the Municipal Police Jurisdiction Act makes reference to mandatory certification requirements, but does not expound upon such requirements. Generally, 53 P.S. § 741 sets forth the powers and duties of the Municipal Police Officers, Education and Training Commission, one of them which is “[t]o require every police officer to attend a minimum number of hours of in-service training as provided for by regulation...." 53 P.S. § 744(7). It is not clear from the record whether Constable Schweinberg’s training constitutes that required of police officers throughout the Commonwealth. Leet, supra. Because it is difficult to determine whether Constable Schweinberg’s formal training was in compliance with the appropriate regulations, I would remand to the trial court so than a complete record may be made.